The plaintiff in error was convicted in the county court of Caddo county on a charge of unlawfully transporting whisky, and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The case was tried in August, 1928, and the appeal was lodged in this court in October, 1928. No briefs in *Page 222 
support of the appeal have been filed. The evidence clearly shows that defendant, in the town of Apache, transported two pint bottles of whisky from one car to another, a distance of some 40 or 50 feet.
Under the record, this is a minimum case. The judgment is modified, by reducing the fine to $50, and, as modified, the case is affirmed.